             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:15-cr-00027-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
              vs.                )                      ORDER
                                 )
JONATHAN C. LOGAN,               )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court on the Defendant’s “Motion for

Reconsideration of the Court’s July 13, 2020 Denial Order” [Doc. 69].

     The Defendant seeks reconsideration of the Order denying his motion

for compassionate release.      [Doc. 69].         Upon careful review of the

Defendant’s motion, the Court finds no basis to reconsider its prior Order.

Accordingly, the Defendant’s motion for reconsideration is denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Reconsideration of the Court’s July 13, 2020 Denial Order” [Doc. 69] is
                              Signed: August 25, 2020
DENIED.

     IT IS SO ORDERED.




     Case 1:15-cr-00027-MR-WCM Document 71 Filed 08/25/20 Page 1 of 1
